KATZ, J., with whom PETERS, J.,
joins, concurring. It has long been the rule that “[a] motion for a directed verdict is a prerequisite to the filing of a motion to set aside the verdict.” Willow Springs Condominium Assn., Inc. v. Seventh BRT Development Corp., 245 Conn. 1, 49, 612 A.2d 742 (1998); see Frankovitch v. Burton, 185 Conn. 14, 15 n.2, 440 A.2d 254 (1981); Cruz v. Drezek, 175 Conn. 230, 232, 397 A.2d 1335 (1978); see also Practice Book § 321, now Practice Book (1998 Rev.) § 16-37 (“a party who has moved for a directed verdict may move to have the verdict and any judgment rendered thereon set aside and have judgment rendered in accordance with his motion for a directed verdict” [emphasis added]); W. Gallagher, Post-trial Motions (1980) p. 22 (“an absolute prerequisite to the motion under Section 321 is the filing of the motion for directed verdict”).
On appeal, the named defendant, the city of Waterbuiy (defendant), does not argue that a motion for directed verdict is not a prerequisite to a motion for judgment notwithstanding the verdict or to set aside the verdict. Implicitly recognizing the aforementioned authority, the defendant instead argues that, in the present case, the motion to set aside the verdict and for judgment notwithstanding the verdict was filed on the *312same grounds as the motion for a directed verdict because it adequately alerted the plaintiff to the legal issue, namely, the entrant status of the plaintiffs decedent, on which the trial court based its decision. It appears that the real dispute on appeal is not whether the motion for a directed verdict must give adequate notice of the grounds presented in the motion to set aside the verdict and for judgment notwithstanding the verdict but, rather, whether the notice provided by the motion for a directed verdict in the present case, which explicitly mentioned only trespasser status, was adequate.
By addressing the duty to warn a licensee of hidden hazards, the majority implicitly concludes that there was sufficient evidence that the defendant had constructive knowledge of the presence of the plaintiffs decedent at the reservoir. Evidence of the defendant’s awareness that people were swimming in the reservoir is relevant to both trespasser and licensee status, although the scope and nature of the duties owed differ. See Maffucci v. Royal Park Ltd. Partnership, 243 Conn. 552, 559, 707 A.2d 15 (1998) (duty owed where defendant knows or should know “that trespassers constantly intrude upon a limited area of the land” [internal quotation marks omitted]); Morin v. Bell Court Condominium Assn., Inc., 223 Conn. 323, 327-29, 612 A.2d 1197 (1992) (duty owed to licensee where defendant has actual or constructive knowledge of licensee’s presence).
The motion for a directed verdict in this case addressing the status of the plaintiffs decedent as a trespasser therefore incorporated the issue of whether the evidence triggering the duty to warn was sufficient to support a verdict based on licensee status. The jury was instructed as to the duty owed to both a licensee and a trespasser and evidence was presented at trial that bore on the issue of whether the defendant had *313actual or constructive notice that people were swimming in the reservoir. Furthermore, the plaintiff argued only that the defendant should have warned of the hidden hazards associated with the reservoir — protections that apply to a known trespasser as well as a licensee. Maffucci v. Royal Park Ltd. Partnership, supra, 243 Conn. 559-60.
Moreover, the record itself demonstrates that the plaintiff was not deprived of the notice of the defendant’s claim of insufficient evidence to which he was entitled pursuant to Practice Book § 16-37. The plaintiff makes no claim that the allegedly underinclusive motion for a directed verdict dissuaded him from presenting relevant evidence. For that reason, he cannot prevail on his argument that the motion, as drafted, had the effect of depriving him of his constitutional right to a jury trial on factual issues. Similarly, the plaintiff makes no claim that the motion, as drafted, interfered either with his framing of his own requests to charge or with the trial court’s instructions concerning the duties owed to trespassers and licensees. In sum, the plaintiff was neither surprised nor prejudiced by the defendant’s motion to set aside the verdict. Cf. Willow Springs Condominium Assn., Inc. v. Seventh BRT Development Corp., supra, 245 Conn. 49-52.
Accordingly, I concur.